Case 2:21-cv-04356-MWF-AGR Document 1-1 Filed 05/25/21 Page 1 of 3 Page ID #:23




                    EXHIBIT A
     Case 2:21-cv-04356-MWF-AGR Document 1-1 Filed 05/25/21 Page 2 of 3 Page ID #:24




 1
       AYLSTOCK, WITKIN, KREIS & OVERHOLTZ, PLLC
 2     SIN-TING MARY LIU (282884)
       17 East Main Street, Suite 200
 3     Pensacola, FL 32502
       Telephone: 850-202-1010
 4     Facsimile: 850-916-7449
       E-mail: mliu@awkolaw.com
 5
       Attorney for Plaintiff
 6

 7                                     UNITED STATES DISTRICT COURT

 8                     CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
 9

10
        BETH BOWEN, Individually and on Behalf
11      of All Others Similarly Situated,
                                                                     Case No.: _______________
12                 Plaintiff,
              v.                                                                 CLASS ACTION:
13
        ENERGIZER HOLDINGS, INC., EDGEWELL                               DECLARATION OF SIN-TING
14                                                                       MARY LIU PURSUANT TO
        PERSONAL CARE COMPANY, EDGEWELL
        PERSONAL CARE BRANDS, LLC, EDGEWELL                              CALIFORNIA CIVIL CODE §1780(d)
15
        PERSONAL CARE, LLC, PLAYTEX PRODUCTS,
16      INC., SUN PHARMACEUTICALS, LLC;
17              Defendants.
18
19            I, Sin-Ting Mary Liu, declare as follows:
20            1. I am an attorney duly licensed to practice before all of the courts of the State of
21                 California. I am an attorney of the law firm of Aylstock, Witkin, Kreis & Overholtz,

22                 PLLC, the counsel of record for plaintiffs in the above-entitled action.

23            2. Defendants Energizer Holdings, Inc., Edgewell Personal Care Company, Edgewell

24                 Personal Care Brands, LLC, Edgewell Personal Care, LLC, Playtex Products, Inc.,

25                 and Sun Pharmaceuticals, LLC (collectively, “Defendants”), Inc., have done and are
                   doing business in the City and County of Los Angeles, California. Such business
26
                   includes the distribution, marketing, and sale of numerous Banana Boat sunscreen
27

28
     Case 2:21-cv-04356-MWF-AGR Document 1-1 Filed 05/25/21 Page 3 of 3 Page ID #:25




 1             products, including Banana Boat Ultra Sport Sunscreen SPF 100, Banana Boat Ultra

 2             Sport Sunscreen SPF 50, and Banana Boat Ultra Sport Sunscreen SPF 30.

 3          3. The Class Action Complaint (“CAC”) filed in this action is filed in the proper place

 4             for trial under Civil Code Section 1780(d) in that a substantial portion of the events

 5             alleged in the CAC occurred in Los Angeles County, California. Specifically,
               Plaintiff Bowen purchased Banana Boat Ultra Sport Sunscreen SPF 100, Banana Boat
 6
               Ultra Sport Sunscreen SPF 50, and Banana Boat Ultra Sport Sunscreen SPF 30, from
 7
               Rite Aid, located at 23 Peninsula Center, Palos Verdes Peninsula, CA 90274, and
 8
               CVS, located at 901 Silver Spur Rd., Rolling Hills Estates, CA 90274.
 9
            4. I declare under penalty of perjury under the laws of the State of California that the
10
               foregoing is true and correct.
11
            Executed this 25 day of May 2021.
12

13

14

15                                                        By: _______________________________
                                                          AYLSTOCK, WITKIN, KREIS &
16                                                        OVERHOLTZ, PLLC
                                                          SIN-TING MARY LIU (282884)
17                                                        17 East Main Street, Suite 200
18                                                        Pensacola, FL 32502
                                                          Telephone: 850-202-1010
19                                                        Facsimile: 850-916-7449
                                                          E-mail: mliu@awkolaw.com
20                                                        Attorneys for Plaintiff
21

22

23

24

25

26

27

28
